Citation Nr: 1331501	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  04-10 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left arm disorder, including numbness, to include as secondary to service-connected lumbar disc degeneration, spondylosis and stenosis with scar.

3.  Entitlement to service connection for a psychophysiologic reaction manifested by cephalgia, claimed as anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the Veteran's claimed disorders.

In August 2005, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2006, the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's reported history of in-service neck pain, in-service treatment of neck pain, and continued neck pain following discharge from service is not credible.

2.  There is no competent and credible evidence of a nexus between a post service neck disorder and service, and arthritis was not shown within one year following discharge from service.

3.  The preponderance of the evidence is against a finding that the Veteran has a current left upper extremity disability.

4.  The preponderance of the evidence is against a finding that the Veteran has a current psychophysiologic reaction.


CONCLUSIONS OF LAW

1.  A neck disability, to include arthritis, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A left upper extremity disability, to include arthritis, was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  A psychophysiologic reaction was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, in letters dated March 2001, March 2005, February 2008, and July 2008, VA provided the Veteran with notice regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Letters dated October 2006, February 2008, and July 2008 advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in August 2012.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (VA can cure a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service private treatment, and his records from the Social Security Administration (SSA).

The Veteran was afforded VA compensation and pension examinations germane to his claims for service connection on appeal.  The October 2011 VA examination report as to the Veteran's neck, the March 2009 VA examination report as to his left arm, and the February 2009 VA examination report as to his psychophysiologic reaction were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disabilities in sufficient detail so that the Board's evaluations of the claimed disabilities will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the examiners fully described the functional effects caused by the Veteran's claimed disorders.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The record reflects substantial compliance with the Board's prior remand instructions.  In April 2006, the Board requested that the AOJ provide the Veteran with corrective VCAA notice, request and obtain any additional pertinent records, and schedule the Veteran for VA examinations.  In response, VA provided the Veteran with the required notice in October 2006, February 2008, and July 2008; requested and obtained additional pertinent records; and provided the Veteran with VA examinations in October 2011, March 2009, and February 2009.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran has been afforded a hearing before an AVLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the (A)VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds the Veteran is not prejudiced by a decision at this time and that no further action pursuant to Bryant is necessary.

The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the Veteran's service connection claims discussed in the decision herein below.

Service Connection Criteria

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these three requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post- service development of a presumptive disease, such as arthritis is to a degree of 10 percent within one year from the date of termination of service, establishes a rebuttable presumption it was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis: Neck and Left Arm Disorders

The Veteran contends in his November 2000 claim that service connection is warranted for his neck pain and left arm numbness.  In his March 2004 substantive appeal, the Veteran asserted that "Even if the [neck] condition was preexisting, I do not understand how going through boot camp and the physical requirements of the military would not cause an aggravation."  He also asserted that "I was involved in a car accident on August 2, 1969 which resulted in neck injuries."  The Veteran attributed his left arm numbness to his back and neck problems.

In a September 2007 letter, the Veteran erroneously reported that he "received a medical discharge from the Military due to a car accident that I was involved in while still enlisted in the Military....Since the car accident in 1969 I...have had continuous back and neck problems."  The Veteran's representative had also presented that argument at the Veteran's August 2005 travel board hearing.  See transcript, p. 5.  Contemporaneous service treatment records show that the Veteran was not discharged from service due to a car accident or neck problems.  Rather, the October 1969 Medical Board which recommended discharge from service found that "the patient suffers from an emotional disorder psychophysiological in type which renders him unfit for further service in the Navy.  This disorder had its onset prior to entry into the service and has progressed at no greater than the usual rate for such disorders; hence it is not considered aggravated by the service."

The Veteran's service treatment records include pre-service findings, dated October 1967 and November 1967, of a mild flattening of the cervical spine curve consistent with excessive muscle spasm.  In a December 1967 Report of Medical History, the Veteran stated that he experienced a motorcycle accident with an injury to his head at age 8.  Reports of Medical Examination dated December 1967 and January 1968 included findings that the Veteran's neck, spine, and other musculoskeletal systems were normal.  In March 1969, an in-service clinician found slight tenderness over C7.  In May 1969, an in-service clinician found that x-rays of the Veteran's cervical spine were normal.  The service treatment records show that the Veteran was seen on August 4, 1969, which is two days after being in an automobile accident.  The examiner wrote that the Veteran had headaches and back pain.  The examiner noted that the Veteran was referred to Dr. Z for the back.  Dr. Z. saw the Veteran on August 5, 1969, and wrote that the Veteran had chronic headache and back pain and that the pain had returned.  He noted the automobile accident on August 2.  The examiner wrote mid dorsal myositis.  He recommended corrective therapy.  The Veteran was seen on August 8, 1969, complaining of headaches and low back pain ("LBP").  On September 8, 1969, the Veteran was seen with continuing headaches and low back pain.  Ten days later, he was seen with complaints of headaches and lower back pain.

A June 1996 neurological evaluation shows that the Veteran was seen with complaints of left back and left lower extremity pain for three weeks.  The examiner noted that he had treated the Veteran in approximately 1988/1989, when the Veteran had "right lower back and right lower extremity pain."  He wrote that the Veteran was treated and had full resolution of his symptoms with medical management.  The examiner stated, "He now returns with left lower back pain, sustained when he turned to the left, resulting in pain which was initially in the left buttock and subsequently radiated down the leg and into that ankle and foot."  The examiner also noted that the Veteran blacked out three weeks ago because of the pain and struck the back of his head.  When asked for past medical history, the examiner wrote it was unremarkable "other than the above."

In February 1997, the Veteran completed a Health Questionnaire.  He circled "No" to the question "Have you had serious injuries?"  In the systemic review, when asked if he had neck stiffness, the Veteran circled "No."  He was asked to describe his current injury or illness, and that if it was accident related to say how it happened and when.  The Veteran wrote, "Hurt lower back 6 months ago."  Also in February 1997, the Veteran underwent an orthopedic consultation for his right knee.  The examiner noted that the Veteran described a history of a disc problem with sciatica, which had resolved after epidural blocks.  

In November 1997, the Veteran underwent an "Orthopedic Surgery Consultation" because of lower back and left leg pain.  The examiner noted that the Veteran had a "many year history of pain in the back, with history of sciatica of both legs."  Two days later in a Health Questionnaire, he reported the low back pain with pain down the left leg.  He circled "Yes" to the question of neck stiffness.  There are records from Dr. Darakzian from November 1997 to at least March 2000.  In the records dated in November 1997, December 1997, January 1998 (two documents), February 1998 and March 1998, the diagnosis/impression relates only to the lumbar spine.  In April 1998, the cervical spine is noted.  In May 1998, the examiner entered a diagnosis/impression of cervical sprain.  After an MRI was completed at that time, he entered a diagnosis/impression of herniation in the cervical spine.

In December 2000, a private physician, F. Kioumehr, M.D., C.A.Q., ABR, diagnosed the Veteran with disk desiccation, moderate-to-severe spinal stenosis, and severe bilateral neural foraminal narrowing at C5-C6, as well as severe disk desiccation with posterior osteophytic changes at C4-C5 associated with mild spinal stenosis and moderate bilateral neural foraminal narrowing, more on the right side.

In January 2002, a private physician, H. E. Darakjian, M.D., F.A.C.S., diagnosed the Veteran with cervical herniation.  In April 2002, he diagnosed the Veteran with cervical spondylosis.

In May 2005, a private physician, K. M. Lewis, M.D., performed an MRI and diagnosed the Veteran with central and right posterological disk protrusions, C4-C5 and C5-C6 intervertebral disks, with associated moderate right-sided neural foraminal narrowing at these levels.

In June 2005, a clinician at Western Arizona Anesthesiology diagnosed the Veteran with a degenerative and discogenic cervical spine.

In March 2009, VA provided the Veteran with an examination of his spine.  The Veteran reported that he went to sick call complaining of neck pain and numbness in his left arm following a serious motor vehicle accident in service, and was medically discharged two weeks later; the Board notes that these allegations are refuted by the service treatment records described above.  The examiner diagnosed the Veteran with cervical spondylosis with chronic paresthesias in the left upper extremity, as well as some left arm atrophy and mild limitation of motion of the cervical spine.  The examiner opined that:

[T]his patient's neck disorder was caused while on active duty as a result of that alleged serious motor vehicle accident....The patient does have chronic cervical disease related to his military service....Lastly, the left arm numbness is paresthesias [which to] my way of thinking [results] from the cervical injury and degenerative arthritis which has subsequently developed.  Therefore, the paraesthesia in the left upper extremity are cervical related and to this examiner's feelings if the history that I obtained is valid he injured both the neck and the lower back in that accident and has been complaining about troubles ever since.

In October 2011, VA provided the Veteran with another examination.  The examiner noted that the Veteran alleged having some numbness in the back of his upper arms and forearms, which did not "follow an anatomic dermatome or a peripheral nerve pattern suggesting a non-organic overlay."  Elbow flexion and extension, wrist flexion and extension, and finger flexion and extension in both upper extremities were all 5/5 in muscle strength testing.  The examiner stated there was no muscle atrophy.  Deep tendon reflexes in both upper extremities were 2+ in the biceps, triceps and brachioradialis.  Sensory examination was normal in the shoulder area, inner/outer forearm, and hand and fingers.  The examiner acknowledged the Veteran's complaints of radicular pain, but found no other signs or symptoms of radiculopathy.  Following examination, the examiner concluded there was "no objective evidence of upper extremity deficit."  The examiner noted that the Veteran had a negative Babinksi.  He stated the Veteran had "excellent coordination lacing and unlacing his shoes with both hands" and had "superior muscle strength in both upper extremities consistent with his auto and boat mechanic work that he does as a hobby."  The examiner opined that the Veteran's "current [cervical spine] condition is degenerative in nature consistent with his age and no medical connection can be made to his motor vehicle accident on 8/69....[The] Veteran's current cervical spine condition is consistent with degeneration related to to [sic] age.  There is no documentation that the motor vehicle accident on 8/69 caused any cervical spine condition other than possible muscle spasm."

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of service connection for a neck disorder.  As an initial matter, the Veteran is presumed to have entered service in sound condition because no neck disorder was noted at entry.  38 C.F.R. § 3.304 (2012).  While there is competent evidence that a cervical spine disorder pre-existed service, see October 1967 and November 1967 private medical records, there is no competent evidence that the disorder was not aggravated during service, and thus the presumption of soundness cannot be rebutted.  Therefore, the issue before the Board is whether the Veteran incurred a neck disorder in service.

The Veteran is competent to report that he experienced a neck disorder in service and experienced continuing symptoms following service discharge; however, the credibility of his allegations are outweighed by the more probative contemporaneous medical evidence.  The Court has held that contemporaneous evidence has greater probative value than subsequently reported history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

As to the in-service injury from an automobile accident in August 1969, the Board notes that the service treatment records show that the Veteran reported headaches and low back pain following the automobile accident.  See August 4, 1969, August 5, 1969, August 8, 1969, September 2, 1969, September 8, 1969 and September 18, 1969, service treatment records.  These records document the Veteran consistently reported having headaches and low back pain following the accident.  The documented complaints did not include neck pain.  

In Kahana v. Shinseki, 24 Vet. App. 428, 438-441 (2011), the Court, in the concurrence, discussed the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as fact finder, to draw a reasonable inference.  Here, the Board finds the failure to report neck pain symptoms following the accident is evidence against the claim that there was a neck injury in service.  Initially, the Board notes that it finds that the Veteran's service treatment records are complete.  Had the Veteran sustained a neck injury in service at the time of the accident and experienced neck pain, it would have been documented in the service treatment records.  The Veteran had the thought process to report headaches and low back pain following the accident.  Oftentimes, headaches and neck injuries go hand-in-hand.  There are detailed discussions of the Veteran's headaches (which was the main reason the Veteran was discharged from service), and none of the records show a complaint of neck pain.  Additionally, the Veteran complained of low back pain from the automobile accident.  Thus, the Veteran consistently reported headaches and low back pain, but did not report neck pain.  Therefore, the Board concludes that his allegation of having sustained a neck injury in service at the time of the automobile accident is not credible.  

The Board is aware that in March 1969, the Veteran was seen with complaints of headaches that were coming from the lower part of his neck.  The examiner noted there was "slight tenderness over C7."  However, x-rays taken of the cervical spine in May 1969 were normal.  The Veteran was not reporting having sustained an injury to his neck, but rather reported headaches that began at the base of his neck.  Thus, this does not impact the Board's conclusion that the Veteran did not sustain an injury to his cervical spine.  The Veteran has limited his allegation of an injury to the August 1969 motor vehicle accident.

The conclusion that the Veteran did not sustain a neck injury following the automobile accident is supported by the post service medical records as well.  In a July 2002 "Medical History Form," the Veteran consistently reported that he was treated for neck and back pain at the same time.  As laid out above, the Veteran was seen multiple times beginning in 1996 with complaints of low back pain.  In the June 1996 private medical record, the examiner noted he had treated the Veteran in 1988/1989 for low back pain.  Thus, there was no report of having experienced neck pain either in 1988/1989 or in 1996.  When discussing the Veteran's past medical history in the 1996 record, there was no report of having been in an automobile accident, which is inconsistent with the Veteran's report to a VA examiner in March 2009 that he had been in a "serious motor vehicle accident" in service.  In February 1997, the Veteran circled "No" when asked if he had any serious injuries.  This is inconsistent with his report to the March 2009 examiner.  When asked at that time (February 1997) if he had neck stiffness, the Veteran circled "No."  The Veteran then reported he had hurt his lower back six months ago.  

As noted above, the Veteran reported in July 2002 that he was treated for neck and low back pain at the same time since service and in the years following service discharge (1968, 1969, 1970-1980, 1980-2002).  The private medical records from June 1996 to March 1998 show consistent complaints of low back pain and some show complaints of knee pain, but these records do not show complaints of neck pain.  Additionally, the June 1996 record shows that the Veteran was treated in 1988/1989 for low back pain with no mention of neck pain.  There is the one November 1997 record, where the Veteran circled "Yes" to neck stiffness, but that is the only complaint of neck pain at that time.  When asked specifically what the Veteran symptoms involved at that time (November 1997), the Veteran wrote, "Lower back pain - down l[e]ft leg."  The Board finds it reasonable to conclude that had the Veteran been experiencing chronic neck pain at the same time he was experiencing low back pain, as he alleged in July 2002, that it would have been documented in these records.  These records show that the private physician, who consistently documented low back pain in 1996 (and noting he had treated the Veteran for low back pain in 1988/1989), first documented neck pain in April 1998, which is almost 30 years following service discharge.  This further substantiates the Board's conclusion that there was no continuity of symptomatology involving the neck following service discharge.

The Board has accorded no probative value to the March 2009 VA examiner's opinion, which attributed the current cervical spine disability to service, as it was based on incorrect facts provided by the Veteran, and thus must be rejected.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Specifically, the Veteran told the examiner that he complained of both neck and low back pain following the accident.  As demonstrated above, the Veteran did not report any neck pain following the accident (the March 1989 tenderness in C7 was prior to the automobile accident).  

The Board finds that the most probative evidence is the October 2011 VA examiner's medical opinion.  There, the examiner reviewed the evidence of record, including a detailed review of the service treatment records.  He found that the Veteran's current disability was degenerative in nature that was consistent with his age.  He stated that no medical connection could be made to the motor vehicle accident in August 1969.  The examiner stated that there was no documentation that the August 1969 motor vehicle accident caused any cervical spine condition other than possible muscle spasm.  This opinion is based on the Board's findings of fact, which are that the Veteran did not sustain a neck injury at the time of the August 1969 motor vehicle accident and that the Veteran did not have continuing symptoms following service discharge.  

With respect to the Veteran's lay evidence of causation, the Board acknowledges the strenuous physical activity inherent in all veterans's service.  Notwithstanding the above, the Veteran has not demonstrated that he is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions regarding the impact of his service on his current neck disorder.  Consequently, the Veteran's etiological opinion is not competent medical evidence.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's allegations of chronic symptoms following the accident and in the years following service discharge are rejected as not credible.  Thus, even if the Veteran was competent to provide a nexus opinion, the Board would accord no probative value to such opinion because of the lack of credibility.

The Board also finds that service connection is not warranted for a left arm disorder because the preponderance of the evidence is against a finding that the Veteran has a current left upper extremity disability.  While the Veteran is competent to report that he has a current left arm disorder, the credibility of his allegations are outweighed by the more probative clinical findings of the October 2011 VA examiner who found "no objective evidence of upper extremity deficit."  Furthermore, the October 2011 VA examiner's findings warrant greater probative weight than the March 2009 VA examiner's conclusions because the former were based on objective evidence.  By contrast, the March 2009 VA examiner diagnosed a left arm disorder based on the Veteran's statements despite the examiner's objective findings that "biceps and triceps, [and] deep tendon reflexes [were] equally active and a good radial pulse and no loss of motion of any of the joints of the left upper extremity [were shown]."  The examiner also noted that the Veteran's grip strength was normal and that he had normal shrug mechanism and was able to fully elevate his arms.  At the March 2009 VA examination, the Veteran reported to the examiner that he had complained of numbness in the left upper extremity following the motor vehicle accident.  That is an inaccurate statement for all the reasons the Board has laid out above with respect to the lack of complaints of neck pain, and it is accorded no probative value.  

To the extent that there is a left arm disability, the March 2009 examiner attributed the left arm numbness to the cervical spine disorder.  As the Board is denying the claim for a cervical spine disorder, service connection for any left arm numbness disability associated with the cervical spine cannot be granted as a matter of law.

In addition to the foregoing specific rationales that outweigh the credibility of the Veteran's allegations, the Board finds that the overall credibility of his allegations is further undermined by his demonstrably false statements in his September 2007 letter to a Member of Congress to the effect that he "received a medical discharge from the Military due to a car accident that I was involved in while still enlisted in the Military."  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

For these reasons, the Board finds that the weight of the credible evidence is against a finding that any neck disability is the result of a disease or injury in service, and is against a finding that the Veteran has a current left arm disorder.  As the preponderance of the evidence is against the claims for service connection for neck and left arm disabilities, the benefit- of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  The claims are denied.

Analysis: Psychophysiologic Reaction

The Veteran contends in his November 2000 claim that service connection is warranted for his anxiety.  In response to the June 2001 rating decision finding that he had a psychiatric disorder prior to service, the Veteran asserted in his May 2002 notice of disagreement that any such disorder existing prior to service would have prevented him from serving on submarines.  The Veteran restated this assertion in his March 2004 substantive appeal, and argued in the alternative that "If my headaches were due to 'nervousness' and 'psychophysiologic' problems then, how would the stress of being in the military and on a submarine not have aggravated that condition[?]"  At his August 2005 travel board hearing, the Veteran testified that he has been prescribed Prozac.  See transcript, p. 10.

The Veteran's service treatment records include findings of headaches both before and during service, as well as Neurology, Psychiatric Unit, and Medical Board reports regarding their etiology.  In a December 1967 Report of Medical History, the Veteran stated that he experienced a motorcycle accident with an injury to his head at age 8, and headaches with dizziness from age 10.  Reports of Medical Examination dated December 1967 and January 1968 included findings that the Veteran's head and neurologic and psychiatric systems were normal.

A November 1967 physician's treatment record, dated prior to the Veteran's onset of active duty in December 1967, includes a finding of recurrent headaches since age 10, requiring frequent use of headache medication, with no history of head trauma; the physician diagnosed hypertensive headaches syndrome.

In March 1969, an in-service clinician recorded the Veteran's complaint of headaches radiating from his lower neck; the clinician diagnosed muscle strain secondary to poor posture.  In April 1969, a clinician diagnosed  "? Tension headaches."  May 1969 x-rays of the Veteran's skull and cervical spine revealed that both were normal.  In July 1969, a clinician diagnosed the Veteran with migraine headaches.  In August 1969, the Veteran was in an accident; a clinician diagnosed him with chronic headaches and back pain.  Later in August 1969, a clinician recorded that the Veteran's headache dates back to when he was 10 years of age.  In September 1969, the Veteran reported that his headaches increase with his low back pain.

The Veteran underwent a neurology consultation in September 1969.  The clinician recorded that the Veteran's headaches began approximately 11 years earlier (i.e., in 1958) around the time of his mother's death.  The clinician determined that the headache is not vascular.

The Veteran underwent a psychiatric unit consultation in October 1969.  The Veteran reported that his headaches began when he was age 12 and his mother was dying of cancer, and that since then they have been throbbing, bilateral, and occurring several times per week and lasting from one to three days.  The psychiatrist diagnosed the Veteran with Psychophysiologic Reaction: Cephalgia.

An October 1969 Medical Board recommended discharge from service.  It found that "the patient suffers from an emotional disorder psychophysiological in type which renders him unfit for further service in the Navy.  This disorder had its onset prior to entry into the service and has progressed at no greater than the usual rate for such disorders; hence it is not considered aggravated by the service."  The Board finds that the in-service Medical Board's determination is both competent and credible based on the fact that such determinations are within the provenance and expertise of an in-service Medical Board, and the facts on which it relied are consistent with the evidence of record.  Additionally, such conclusions were based upon the contemporaneous facts at that time, which the Board finds heightens the probative value of the report.

In private medical records dated June 1996 and September 2002, clinicians made specific findings that there was "No history of headaches."  Similarly, in February 1997 and November 1997, the Veteran specifically denied having headaches to his treating private physicians.

In January 2006, a VA physician diagnosed the Veteran with depression, stable.

In November 2006, VA provided the Veteran with a mental disorders examination.  The Veteran reported that he began having headaches at age 12, the year in which his mother died.  He further reported that the headaches that he experienced after his August 1969 in-service motor vehicle accident felt different than the intermittent headaches that he had experienced from childhood following his mother's death.  The Veteran further reported that he had been persuaded to sign a statement indicating that he had a physical disability prior to service before he was allowed to be discharged.  The examiner diagnosed the Veteran with mild depression not otherwise specified (NOS) due to his general medical condition (GMC) cephalgia.  The examiner opined that:

Depression NOS - [The] Patient's chronic pain issues do cause [him] some mild depression symptoms, but it is apparent that he has been able to adapt remarkably well....

The prexisting [sic] psychophysiological reaction manifested by cephalgia appears to be absent or too overlapping with pain issues to be clearly identified in the present.  Therefore, it follows that it is just as likely as not that it was aggravated by [the] veteran's active duty service.

In February 2009, VA provided the Veteran with a second mental disorders examination.  The Veteran reported that he began having headaches around the time of his mother's death.  He again reported experiencing a different type of headache following the August 1969 in-service motor vehicle accident.  The Veteran stated that he was prescribed Prozac in 2002 after he suffered a stroke, as a preventative measure given the resulting retirement and change in lifestyle.  The Veteran reportedly denied having any mental health symptoms, and any significant problems with headaches since 1980.  The examiner found that the Veteran had no Axis I diagnosis, and opined:

[The Veteran] reports no current problems related to headaches and thus there's no aggravation of headaches based on the military car accident.  Because [the Veteran] does not suffer headaches, it appears that aggravation of headaches is not caused by or a result of active military duty service.

No diagnosis of depression was given as it had at previous C&P evaluation.  He denies any symptoms of depression when asked about them.  It seems that any depression he suffered has remitted.

In December 2009, December 2010, and February 2011, the Veteran's private physician, N. T. Resk, M.D., diagnosed the Veteran with depression.  He did not provide an etiological opinion.

The Board finds that service connection is not warranted for a psychophysiologic reaction because the preponderance of the evidence is against a finding that the Veteran has a current psychophysiologic reaction.  It is clear that headaches existed prior to service.  While there is evidence that would indicate a worsening of the headaches in service, there is a lack of evidence that the headaches persisted in the years following service discharge.  For example, multiple medical records from the 1990s show that the Veteran specifically denied headaches.  See June 1996 private medical record ("No history of headaches."); February 1997 Health Questionnaire; November 1997 Health Questionnaire; June 1998 private medical record; September 2002 private medical record ("No history of headaches.").  Additionally, these records do not show any report of psychiatric symptoms.  The first evidence of psychiatric symptoms is in March 2000, when the Veteran reported he was "somewhat more depressed."  The examiner noted that he was taken off medication because of these symptoms.  Clearly, the Veteran had symptoms around the time of service that related to the death of his mother.  However, following service, there is evidence of a lack of headaches.  As for psychiatric symptoms, the Veteran was treated regularly for other symptoms and disabilities and he was not reporting psychiatric symptoms at these times.  The Veteran is not one who holds back symptoms he is experiencing, and the Board finds as fact that had the Veteran been experiencing psychiatric symptoms, he would have reported them.  

While the Veteran is competent to report his perceived symptoms, the credibility of his reports are outweighed by the more probative clinical findings of the February 2009 VA examiner who found no diagnosis of depression or headaches.  Furthermore, the February 2009 VA examiner's findings warrant greater probative weight than the November 2006 VA examiner's conclusions because the latter were based on the Veteran's non-credible statements.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As discussed above, the Board has weighed the Veteran's demonstrably false statement regarding the reason for his discharge from service as a factor which undermines the credibility of his contentions.  Further, the examiner wrote that the Veteran's performance in school was unremarkable.  Such statement is inconsistent with the facts the Veteran reported in service.  In the October 1969 Medical Survey, it was noted that following his mother's death, the Veteran's performance and behavior went "down-hill."  The examiner wrote, "From above-average grades, he ended up doing D work at the time of his high school graduation."  The Veteran reported that he was suspended from school on numerous occasions for arguing with his teachers.  The Board accords the facts shown in this service record significantly more probative value, as these facts were reported contemporaneously with service, they were reported while not seeking monetary benefits, and they were reported in close proximity to the Veteran's high school experience.  Additionally, the Veteran's implication to the November 2006 examiner that he had had chronic headaches since service discharge is inaccurate, as demonstrated above by the multiple denials of a history of headaches when being treated in the 1990s.

Additionally, the February 2009 examiner had an opportunity to review the November 2006 VA psychiatric evaluation report.  He noted the VA examiner's findings in that report and that he asked the Veteran about his mental and health symptoms and that the Veteran "absolutely denies suffering any problems.  He denies any depressed mood, appetite problems, changes in sex drive, anger, anhedonia, apathy or other traditional dysthymic or depressive symptoms."  The Veteran noted that while he was still taking Prozac, he felt it was "unnecessary."  The Veteran also told the examiner he had not had a significant problem with headaches since 1980.  To the extent that one could argue that the Veteran's headaches were aggravated in service, in order to establish service connection, there still must be evidence of symptoms following service discharge.  Thus, even if there was an aggravation of headaches during service, the evidence tends to show that such headaches were not permanently aggravated during service, as he was no longer having headaches in the 1990s.  

For these reasons, the Board finds that the weight of the credible evidence is against a finding that the Veteran has any psychophysiologic reaction that is related to service.  As the preponderance of the evidence is against the claim for service connection for a psychophysiologic reaction, the benefit- of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.  The claim is denied.


ORDER

Service connection for a neck disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for a psychophysiologic reaction is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


